Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement for Reasons for Allowance
Claims 1-2 and 4-5 are allowed.
The present claims are allowable over the “closest prior art” Katase et al. (US 2017/0009078).
Katase discloses  method of producing stannous oxide includes: a Sn ion-containing acid solution forming step (S01); a first neutralizing step (S02), which is a step of forming Sn precipitates by adding one or more of alkaline solutions of ammonium carbonate, ammonium bicarbonate, and aqueous ammonia to the Sn ion-containing acid solution to retain pH at 3-6 therein; a Sn precipitate separating step (S03); a Sn precipitate dispersing step (S04), which is a step of dispersing the separated Sn precipitates in a solvent liquid to obtain a dispersion liquid; and a second neutralizing step (S06), which is a step of forming SnO by adding an alkaline solution to the dispersion liquid of the Sn precipitates (abstract). Katase in para 0036 discloses that the stannous oxide has inevitable impurities less than 1 ppm in a weight ratio which meets the limitation of content of stannous oxide in a dry mass of 99.9% or more. 
However, Katase fails to disclose that stannous oxide powder have the claimed properties of specific surface area of 0.1-1 m2/g, TAP density from 2-4 g/cc, particle diameter of 30-60 microns and the angle of repose of 10-30 degree and fails to disclose the presence of Sb in an amount of 1-5 ppm.

Based on the Applicants arguments filed on 12/15/2021,  Katase fails to disclose that stannous oxide powder have the claimed properties of specific surface area, TAP density, particle diameter and the angle of repose and fails to disclose the presence of Sb in an amount of 1-5 ppm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/RONAK C PATEL/Primary Examiner, Art Unit 1788